          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

RONALD DEVAZIER                                          PLAINTIFF

v.                      No. 3:19-cv-71-DPM

SONAL HOSPITALITY, LLC,
dfb/a Hallmarc Inn                                    DEFENDANT
                           JUDGMENT
     The complaint is dismissed with prejudice.




                                     D.P. Marshall Jr.
                                     United States District Judge
